DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “potential energy storage mechanism” in claims 1, 24, 25, 26, 29, and 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 39 recites the limitation "the spring" in line 1.  There is insufficient antecedent basis for this limitation in the claim since only “a potential energy storage mechanism” has been recited thus far, in claim 36, line 9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 12-20, 22, 36, 38, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugar et al. (US 2007/0129653).
As to claim 1, Sugar discloses a legged robotic device 114 (Fig. 5, Fig. 6), comprising: a plurality of support members (knee brace 116 and foot support 118) coupled together for relative movement defining a plurality of degrees of freedom, at least one of the plurality of degrees of freedom corresponding to at least one degree of freedom of a human leg (paragraph [0047]); a primary actuator (“spring over muscle 120”, shown on the device 114 in Figs. 5 and 6, and shown in detailed in Fig. 1, as element 10) to apply a force or a torque to the support members 116, 118 in the at least one of the plurality of degrees of freedom (paragraph [0051]); a potential energy storage mechanism (spring 20, Fig. 1) associated with the at least one of the plurality of degrees of freedom operable to store potential energy as a result of relative movement of the support members 116, 118 in the at least one of the plurality of degrees of freedom and to provide at least a portion of the stored potential energy to the support members 116, 118 as a compensating force or torque to assist the primary actuator 120 (paragraph 
As to claim 3, Sugar discloses that the at least one degree of freedom of the human leg comprises at least one of hip flexion/extension, hip abduction/adduction, hip medial/lateral rotation, knee flexion/extension, ankle flexion/extension, ankle inversion/eversion, or ankle medial/lateral rotation (ankle inversion/eversion described in paragraph [0051]).  
As to claim 4, Sugar discloses that at least one of the primary actuator or the secondary actuator comprises at least one of a hydraulic actuator, a pneumatic actuator, or an electric actuator (primary actuator/spring over muscle 10 incorporates a pneumatic muscle actuator 12, Fig. 1, paragraph [0023]).  
As to claim 5, Sugar discloses that the primary actuator 10 and the potential energy storage mechanism 20 are arranged in parallel (see Fig. 1, paragraph [0028]).  
As to claim 6, Sugar discloses a clutch (mechanical connectors 25, Fig. 1) arranged in series with the potential energy storage mechanism 20 to selectively engage and disengage the potential energy storage mechanism 20 (the spring 20 
As to claim 12, Sugar discloses that the potential energy storage mechanism comprises a spring 20 (Fig. 1, paragraph [0028]).  
As to claim 13, Sugar discloses that a spring rate of the spring 20 (Fig. 1) is dynamically variable (adjusting the position of spring 20 adjusts the degree of pre-load and thus, the spring rate, paragraph [0027]).  
As to claim 14, Sugar discloses that the spring 20 (Fig. 1) comprises at least one of a tension spring, a compression spring, a torsion spring, a spiral torsion spring, a pneumatic spring, a cantilever spring, a constant force spring, a negator spring, an elastomeric material, a volute spring, a coil spring, a flat spring, a bow spring, a hydraulic accumulator, or a magnetic spring (compression or tension spring 20, paragraph [0028]).  
As to claim 15, Sugar discloses that the secondary actuator 25 comprises two secondary actuators (see two sets of mechanical connectors 25 in Fig. 1) operable to move respective anchor locations of the potential energy storage mechanism 20 (paragraph [0027]).  
As to claim 16, Sugar discloses that the potential energy storage mechanism comprises a pneumatic spring 158 configured to selectively function as at least one of a pneumatic actuator or a pneumatic damper (see embodiment of Fig. 8 where the spring can be a compression gas spring-type shock absorber 156, paragraph [0058]).  

As to claim 18, Sugar discloses a damper 156 to resist movement of the support members in the one or more degrees of freedom (see Fig. 8, paragraph [0058]).  
As to claim 19, Sugar discloses that the damper comprises at least one of a hydraulic damper, a pneumatic damper, a mechanical damper, or an electrical damper (a compression gas spring-type shock absorber 156, paragraph [0058]).  
As to claim 20, Sugar discloses that a damping coefficient of the damper 156 is dynamically variable (paragraph [0058]).  
As to claim 22, Sugar discloses that the legged robotic device 114 is configured as an exoskeleton structure for attachment to a human body (robotic assist device, see Fig. 5, paragraph [0047]).  
As to claim 36, Sugar discloses a method for providing a compensating torque to assist an actuator (“spring over muscle 120”, shown on the device 114 in Figs. 5 and 6, and shown in detailed in Fig. 1, as element 10) of a legged robotic device 114 (Fig. 5, Fig. 6), comprising: providing a plurality of support members 116, 118 coupled together for relative movement defining a plurality of degrees of freedom (knee brace 116 and foot support 118), at least one of the plurality of degrees of freedom corresponding to at least one degree of freedom of a human leg (paragraph [0047]); providing a primary actuator to apply a force or a torque to the support members in the at least one of the plurality of degrees of freedom (“spring over muscle 120”, shown on the device 114 in Figs. 5 and 6, and shown in detailed in Fig. 1, as element 10); providing a potential 
As to claim 38, Sugar discloses that the at least one degree of freedom of the human leg comprises at least one of hip flexion/extension, hip abduction/adduction, hip medial/lateral rotation, knee flexion/extension, ankle flexion/extension, ankle inversion/eversion, or ankle medial/lateral rotation (ankle inversion/eversion described in paragraph [0051]).  
As to claim 39, Sugar discloses that the spring 20 (Fig. 1) comprises at least one of a tension spring, a compression spring, a torsion spring, a spiral torsion spring, a pneumatic spring, a cantilever spring, a constant force spring, a negator spring, an elastomeric material, a volute spring, a coil spring, a flat spring, or a bow spring (compression or tension spring 20, paragraph [0028]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 21, 23-26, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Bogert et al. (US 2005/0059908), in view of Sugar et al. (US 2007/0129653).
As to claim 1, Bogert discloses a legged robotic device 20 (Fig. 2), comprising: a plurality of support members (framework 34 comprising pelvic frame member 50, upper frame member 56, lower frame member 64, and rigid foot frame member 74, paragraphs [0035]-[0039]) coupled together for relative movement defining a plurality of degrees of freedom, at least one of the plurality of degrees of freedom corresponding to at least one degree of freedom of a human leg 22 (paragraph [0043]); a primary actuator 180, 182 (Fig. 8) to apply a force or a torque to the support members 34 in the at least one of the plurality of degrees of freedom (paragraph [0095]); and a potential 
While Bogert discloses that the spring force constant/stiffness can be varied to vary the performance of the apparatus 20 (paragraph [0062]), Bogert lacks detailed description as to the limitation that at least one of a zero position or a preload of the potential energy storage mechanism is dynamically variable and that the device further comprises a secondary actuator operable to move an anchor location of the potential energy storage mechanism to facilitate varying the at least one of the zero position or the preload of the potential energy storage mechanism during operation. 
However, Sugar teaches a potential energy storage mechanism 20 (see Fig. 1) associated with at least one of a plurality of degrees of freedom of a legged robotic device 114 (Fig. 5, Fig. 6), wherein at least one of a zero position and a preload of the potential energy storage mechanism 20 is dynamically variable (connectors 25 allow the spring equilibrium position or pre-load to be adjusted, paragraph [0027]) via a secondary actuator (“simple motor device”, paragraph [0027]) operable to move an anchor location (the location of mechanical connectors 25, Fig. 1) of the potential energy storage mechanism 20 to facilitate varying the zero position or the preload of the potential energy storage mechanism 20 during operation (the simple motor device actively controls the spring position, see paragraph [0027]). Therefore, it would have 
As to claim 2, the modified device of Bogert discloses that the primary actuator 180, 182 is undersized for a maximum load requirement without the existence of the potential energy storage mechanism (see Bogert, paragraph [0096]).  
As to claim 7, the modified device of Bogert discloses that the primary actuator comprises a hydraulic actuator (see Bogert, paragraph [0096]).  
As to claim 8, the modified device of Bogert discloses the claimed invention except that the hydraulic actuator is configured to selectively function as a hydraulic damper.  However, Sugar teaches an actuator which functions as a damper (shock absorber 156, Fig. 8, paragraph [0058]).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Bogert so that the hydraulic actuator functions as a damper, as taught by Sugar, in order to provide a known alternative type of actuator which would perform equally well.
As to claim 21, the modified device of Bogert discloses a power source supported about the robotic device to power the actuator (see Bogert, paragraph [0096] describes batteries or portable generator and further mentions that the elastic force transmission system 38 minimizes the weight of the apparatus since the size of the motor and power source needed is minimized; therefore, the power source must be 
As to claim 23, the modified device of Bogert discloses that the legged robotic device is configured as a humanoid robot (see Bogert, paragraph [0097]). 
As to claim 24, Bogert discloses a legged robotic device 20 (Fig. 2), comprising: a first support member (lower frame member 64, paragraph [0038]) coupled to a second support member 64 (upper support member 56, paragraph [0037]) for relative movement defining a first degree of freedom corresponding to a degree of freedom of a knee of a human leg 22 (see Fig. 2, paragraph [0041 a first actuator 182 (Fig. 8) to apply a force or a torque to the first and second support members 56a, 64a in the first degree of freedom (paragraph [0095]); and a first potential energy storage mechanism 38, 110 (shown as a spring or multiple springs 144 in Fig. 5, paragraph [0071]-[0072]) associated with the first degree of freedom operable to store potential energy as a result of relative movement of the first and second support members 56, 64 in the first degree of freedom and to provide at least a portion of the stored potential energy to the first and second support members 56, 64 as a compensating force or torque to assist the first actuator 182 (paragraph [0070]).
While Bogert discloses that the spring force constant/stiffness can be varied to vary the performance of the apparatus 20 (paragraph [0062]), Bogert lacks detailed description as to the limitation that at least one of a zero position or a preload of the first potential energy storage mechanism is dynamically variable and that the device further comprises a secondary actuator operable to move an anchor location of the first 
However, Sugar teaches a potential energy storage mechanism 20 (see Fig. 1) associated with at least one of a plurality of degrees of freedom of a legged robotic device 114 (Fig. 5, Fig. 6), wherein at least one of a zero position and a preload of the potential energy storage mechanism 20 is dynamically variable (connectors 25 allow the spring equilibrium position or pre-load to be adjusted, paragraph [0027]) via a secondary actuator (“simple motor device”, paragraph [0027]) operable to move an anchor location (the location of mechanical connectors 25, Fig. 1) of the potential energy storage mechanism 20 to facilitate varying the zero position or the preload of the potential energy storage mechanism 20 during operation (the simple motor device actively controls the spring position, see paragraph [0027]). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Bogert so that the potential energy storage mechanism’s zero position and/or preload is dynamically variable via a second actuator, as taught by Sugar, in order to have better control over the contraction and expansion forces of the spring.
As to claim 25, the modified device of Bogert discloses a third support member (pelvic frame member 50, see Bogert, paragraph [0036]) coupled to the second support member 56 for relative movement defining a second degree of freedom corresponding to a degree of freedom of a hip of a human leg 22 (paragraph [0040]); a second primary actuator 180 (Fig. 8) to apply a force or a torque to the second and third support members 50, 56 in the second degree of freedom (paragraph [0095]); and a second 
As to claim 26, the modified device of Bogert discloses that the degree of freedom of the hip comprises at least one of hip flexion/extension, hip abduction/adduction, or hip medial/lateral rotation (hip flexion/extension, see Bogert, paragraph [0040]).
As to claim 36, Bogert discloses a method for providing a compensating torque to assist an actuator 180, 182 (Fig. 8) of a legged robotic device 20, 20a (Fig. 1, Fig. 8), comprising: providing a plurality of support members (framework 34 comprising pelvic frame member 50, upper frame member 56, lower frame member 64, and rigid foot frame member 74, paragraphs [0035]-[0039]) coupled together for relative movement defining a plurality of degrees of freedom, at least one of the plurality of degrees of freedom corresponding to at least one degree of freedom of a human leg 22 (paragraph [0043]); providing a primary actuator 180, 182 (Fig. 8) to apply a force or a torque to the support members 34 in the at least one of the plurality of degrees of freedom (paragraph [0095]); providing a potential energy storage mechanism 38, 110 (shown as a spring or multiple springs 144 in Fig. 5, paragraph [0071]-[0072]) associated with the at least one of the plurality of degrees of freedom operable to store potential energy as a result of relative movement of the support members 34 in the at least one of the 
While Bogert discloses that the spring force constant/stiffness can be varied to vary the performance of the apparatus 20 (paragraph [0062]), Bogert lacks detailed description as to the limitation that at least one of a zero position or a preload of the potential energy storage mechanism is dynamically variable and does not disclose providing a secondary actuator operable to move an anchor location of the potential energy storage mechanism to facilitate varying the at least one of the zero position or the preload of the potential energy storage mechanism during operation. 
However, Sugar teaches a potential energy storage mechanism 20 (see Fig. 1) associated with at least one of a plurality of degrees of freedom of a legged robotic device 114 (Fig. 5, Fig. 6), wherein at least one of a zero position and a preload of the potential energy storage mechanism 20 is dynamically variable (connectors 25 allow the spring equilibrium position or pre-load to be adjusted, paragraph [0027]) via a secondary actuator (“simple motor device”, paragraph [0027]) operable to move an anchor location (the location of mechanical connectors 25, Fig. 1) of the potential energy storage mechanism 20 to facilitate varying the zero position or the preload of the potential energy storage mechanism 20 during operation (the simple motor device actively controls the spring position, see paragraph [0027]). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Bogert so that the potential energy storage mechanism’s zero position and/or preload is dynamically variable via a second actuator, 
As to claim 37, the modified device of Bogert discloses that the primary actuator 180, 182 is undersized for a maximum load requirement without the existence of the potential energy storage mechanism (see Bogert, paragraph [0096]). 
Allowable Subject Matter
Claims 29-35 are allowed.
Claims 9-11, 27, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Durfee et al. (US 2013/0333368) discloses an orthotic leg apparatus having a potential energy storage mechanism.  
Zhu et al. (US 2014/0190289) discloses a motorized drive system for articulating a joint having an elastic cable to store and release potential energy as well as to dampen impacts on the joint. 
Rennex et al. (US 2002/0094919) discloses a leg orthosis having a damper 82 (Fig. 15) on a knee joint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785